ORDER

PER CURIAM.
In this civil proceeding, the trial court revoked defendant’s driving privileges pursuant to section 577.505, RSMo 1994. On appeal, defendant sole point contends there was insufficient evidence to support the revocation of his driver’s license. We disagree and affirm.
On October 3, 1996, state patrol officers conducted a “spot” traffic stop. The van defendant was driving was stopped and a trooper detected a strong odor of marijuana emanating from the van. The trooper had defendant go to the patrol car; in that car, the trooper continued to smell the odor. When the trooper asked defendant where his marijuana was, defendant replied, “[A]ll that he had left was in the van on the doghouse.” (Emphasis added). According to the trooper, some people refer to the console that extends between the two front seats as a doghouse.
The trooper returned to the van and had defendant’s wife step outside. Inside a trash container on the console, the trooper found a small hand-rolled cigarette which contained marijuana. A second marijuana cigarette was found in a purse.
Defendant’s wife testified that defendant did not smoke marijuana. Further, she said that the marijuana was hers, not defendant’s.
Rule 73.01(c)(2) directs an appellate court to give due regard to the opportunity *943of the trial court to judge the credibility of witnesses. When testimony conflicts, we defer to the trial court’s resolution of the conflict. Here, the evidence of the strong odor of marijuana on defendant and his clothes, as well as his statement that all he had left was in the van, if believed, is sufficient. Point denied.
The trial court’s judgment is affirmed.